Title: To Thomas Jefferson from Nathanael Greene, 27 March 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
March 27th 1781.

I did my self the honor to address your Excellency on the 23d upon the necessity of sending an immediate reinforcement to this Army. Since I wrote I find a considerable part of the Militia claim their discharge at an earlier period than I expected. I thought they were to serve six weeks from the time they joined the Army but the Militia insist upon the time commencing on their embodying in the different Counties. This dispute will in a great measure deprive us of the services of the Militia, for tho a part may be prevailed on to continue, yet it will be upon such a precarious footing as no measures can be taken with certainty.
The struggle here is great, the situation of the Army precarious. The least misfortune will bring the war to your doors. You will feel the necessity, therefore of giving me immediate support. The reduction of this State is a capital object with the enemy, and Lord Cornwallis will make every exertion to hold his ground and tho he appears to be a little embarrassed at this time he will soon take measures to give him a superiority.
The regular forces which are embodied by the late Draft should be sent to the field the moment they are collected at the place of rendezvous. Provisions are not less wanted than Men and we suffer exceedingly for want of good beef. If Government put up any to stall feed, agreeable to my requisition, I wish they may be order’d on in droves of about one hundred each.
While I am calling upon Virginia for support I think my self bound to acknowledge the exertions that have been made by your State and the good disposition all classes of people discover in aiding the operation of the Army. I sensibly feel the loss of General Stevens and am sorry that General Lawson is to leave me so  soon. Their services have been important, and the public are under great obligations to them for their exertions.
Since I received your Excellencys letter of inclosing me the state of your line I have not had time to give your Excellency any answer to it nor have I now; and therefore shall only remark that I can not conceive the troops in captivity are to be considerd a part of your force, and besides the time of service for the greater part of them is expird, nor can I conceive Taylors Regiment or Nelsons Corps are to be included. The detachments also that have been sent on are greatly overrated. An Army on paper will give you no security. It may serve to effect the ruin of a General officer where the returns hold up to view a force which has no existence but on paper alone. You know my situation. I have committed my life and reputation to your service and tho they are of little importance to Government yet as the interest of one is connected with the other my misfortune will in some measure become yours.
This will be handed your Excellency by Mr. Daniel who has been serving with the Army ever since the Army recrossd the Dan and [he will] give your Excellency any information you may require respecting the situation of affairs in this quarter.
I am anxious to hear of the progress of the operations against Arnold.
With the greatest respect I am your Excellencys Most obedient humble Servt,

N Greene

